Title: To Benjamin Franklin from Jonathan Williams, Sr., 19 January 1771
From: Williams, Jonathan Sr.
To: Franklin, Benjamin

Honoured Sir
Boston Janry 19th. 1771
I received your kind favour of the 7 and 9 Novr by Which We are [torn] happy to find our Sons and Brother Safe arival and of the kind Reception thay have from you and Good Mrs. Stevensons kind offer of Service to Whom our Respects.
By the next post I Shall Send to Mr. Pease for the Bond you mention and Shall Recover the money as Soon as Possible then Shall Consult in What Way it may be Improv’d per account to advantage. We Shall take pleasure to Incourage your Benevolent Schem the Ship Sails this Day have not time to ad; I have answard your Litters in Regard to the Lottery in Which I Concluded to Risque the two Ticketts and Gave your Account Current Credit for the Balance you Directd. In hast I am Your Dutifull Nephew and Humble Servant
Jona Williams
PS I have not yet been able to Let your House and Believe Shall not untill Spring.
 Addressed: To / Benjamin Franklin Esqr / at Mrs Stevensons in Craven street / London / per